Citation Nr: 1138357	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-28 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to initial ratings higher than 10 percent from November 27, 2006 and 0 percent from May 24, 2007 for hemorrhoids. 

2.  Entitlement to an increased rating for lumbar strain with low back pain, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to January 2001. 

These matters come before the Board of Veterans' Appeals (Board) from February 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The February 2008 rating decision continued the 20 percent rating.  The April 2010 rating decision granted service connection for hemorrhoids; and assigned a 10 percent rating effective November 27, 2007 and a noncompensable rating effective May 24, 2007.  

In August 2011, the Veteran testified at a Travel Board hearing at the local RO before the undersigned; a transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During her August 2011 hearing, the Veteran testified that she had had treatment for hemorrhoids at Jamaica Plain VA Medical Center (VAMC) in December 2010 with follow-up treatment in January 2011.  She also reported treated for hemorrhoids in 2011 at West Roxbury VAMC.  These records have not been associated with the claims file.  As these records are relevant to the appeal and within the control of VA, they must be obtained.  38 U.S.C.A. § 5103A (West 2002); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

During her hearing, the Veteran also reported that the low back disability had become worse since the last VA examination in March 2010.  She testified that she had painful and limited range of motion, muscle spasms, pain radiating down her legs, missed work one day, could only do limited exercises, had problems with standing on her feet for long periods and felt tingling in her back with walking 25 feet.  She felt that the spasms have increased in frequency since she was last examined.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran has not had a VA examination to evaluate the severity of her hemorrhoids and available treatment records do not contain sufficient findings to rate the disability.  A contemporaneous examination is; therefore, needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take all necessary steps to obtain all records of the Veteran's VA treatment for hemorrhoids or a back disability since April 2010. 

If these records are unavailable, the Veteran should be so advised and told of the efforts to obtain the records. 

2.  After the completion of #1, above, the Veteran should be afforded a VA examination to evaluate the severity of the service connected hemorrhoids.  The claims folder should be reviewed, and the examiner should note such review in the examination report or addendum.

The examiner should note all symptomatology associated with hemorrhoids; whether they are large or thrombotic, whether there is excessive tissue; and whether there is persistent bleeding, secondary anemia or fissures.  These findings are needed to rate the disability in accordance with the schedular rating criteria.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  After the completion of #1, above, the Veteran should be scheduled for a VA examination to determine the current level of impairment due to the service connected low back disability. 

The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.   

The examiner should report the Veteran's ranges of thoracolumbar spine flexion, extension, lateral flexion, and rotation in degrees and note the presence or absence of muscle spasm in the thoracolumbar spine, loss of lateral spine motion, unilateral, in standing position. 

The examiner should determine whether the Veteran's low back disability is manifested by weakened movement, excess fatigability, pain, incoordination or flare-ups. Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion lost due to those factors (including during flare-ups).  

The examiner should note the point at which pain begins.   

The examiner should note any neurologic impairment associated with the back disability.  All affected nerves should be noted, and the severity of any associated disability should be noted.  The examiner should also note any periods of physician prescribed bed rest.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  After the completion of 1 through 3, above, the RO/AMC should review the record to ensure the remand instructions have been completed as directed above.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

5.  After the completion of 1 through 4, above, if any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

